      Case 3:21-cv-00066-TKW-HTC Document 9 Filed 03/29/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION


HUGUETTE NICOLE YOUNG,

      Plaintiff,

vs.                                          Case No.: 3:21cv66-TKW-HTC

GROVER ROBINSON,

     Defendant.
______________________/

                                           ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 8). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed for failure to

prosecute and failure to comply with court orders.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED, and the Clerk shall close the file.
Case 3:21-cv-00066-TKW-HTC Document 9 Filed 03/29/21 Page 2 of 2




DONE and ORDERED this 29th day of March, 2021.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
